 


 HR 5023 ENR: To name the Department of Veterans Affairs community-based outpatient clinic in Youngstown, Ohio, as the “Carl Nunziato VA Clinic”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 5023 
 
AN ACT 
To name the Department of Veterans Affairs community-based outpatient clinic in Youngstown, Ohio, as the Carl Nunziato VA Clinic. 
 
 
1.FindingsCongress makes the following findings: (1)Carl Nunziato graduated from Youngstown State University ROTC as the Distinguished Military Graduate in 1961 and commissioned into the U.S. Army.  
(2)While serving, Major (ret.) Nunziato was stationed in Thailand during the Laotian Crisis. Major Nunziato later served two voluntary tours of combat duty in Vietnam.  (3)On his second tour, then-Captain Nunziato was severely injured, losing both legs from a mortar attack while protecting a small Vietnamese village in Soui Da.  
(4)Major Nunziato spent two years at Walter Reed Military Hospital recovering from his wounds. He then returned home to Northeastern Ohio where he enrolled in Case Western University Law School earning a degree in 1971. Following retirement from active duty, Major Nunziato continuously championed the rights of veterans and the disabled, while establishing a distinguished career in banking and finance.  (5)Due to Major Nunziato’s tireless efforts, a Department of Veterans Affairs outpatient clinic was established in Youngstown. Additionally, his exhaustive work throughout Mahoning County has brought curb cuts, wheel chair ramps and other accessibility measures to county public buildings, universities and courthouses, affording more independence to local disabled population. These efforts were borne from witnessing fellow disabled veterans denied justice and equality, after having fought and sacrificed for those same principles.  
2.Name of Department of Veterans Affairs community-based outpatient clinic, Youngstown, OhioThe Department of Veterans Affairs community-based outpatient clinic in Youngstown, Ohio, shall, after the date of the enactment of this Act, be known and designated as the Carl Nunziato VA Clinic. Any reference to such clinic in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Carl Nunziato VA Clinic.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 